Exhibit 10.5

TPG Aviator, L.P.

c/o TPG Global, LLC

301 Commerce St, Suite 3300

Fort Worth, Texas 76102

June 19, 2013

AV Homes, Inc.

8601 N. Scottsdale Rd. Ste. 225

Scottsdale, Arizona 85253

Attention: Dave Gomez

Re: Letter Agreement by and between AV Homes, Inc. and TPG Aviator, L.P. (the
“Letter Agreement”)

RECITALS

A. AV Homes, Inc., a Delaware corporation (the “Company”), and TPG Aviator,
L.P., a Delaware limited partnership (“TPG”, and together with the Company, the
“Parties”) are currently contemplating entering into that certain Securities
Purchase Agreement (as it may be amended, restated, or otherwise modified from
time to time, and together with all exhibits, schedules, and other attachments
thereto) (the “Purchase Agreement”), pursuant to, and subject to the terms and
conditions of which, the Company would sell, and TPG would purchase, two
million, five hundred fifty seven thousand, four hundred seventy four
(2,557,474) shares of Common Stock (as defined therein) of the Company and six
hundred sixty five thousand, seven hundred fifty four and three tenths
(665,754.3) shares of Series A Preferred Stock (as defined therein) of the
Company.

B. (i) The Company has certain net operating losses and certain other tax
attributes (collectively, the “NOLs”) for United States federal income tax
purposes; (ii) the Company desires to avoid an “ownership change” within the
meaning of Section 382 of the Internal Revenue Code of 1986, as amended, and
thereby preserve the Company’s ability to utilize such NOLs; and (iii) in
furtherance of such objectives, the Company and Computershare Shareowner
Services LLC, as rights agent (the “Rights Agent”) entered into that certain
Rights Agreement (as in effect from time to time, the “Rights Agreement”), dated
as of June 19, 2013. The capitalized terms used but not defined herein shall
have the meanings given to such terms in the Rights Agreement, as applicable.



--------------------------------------------------------------------------------

In order to induce TPG to enter into the Purchase Agreement, the Company hereby
represents and warrants to TPG that the Company’s Board of Directors has made an
irrevocable determination that, and the Company agrees that:

 

1.

TPG and all Affiliates and Associates of TPG are Exempt Persons under the Rights
Agreement; provided that this Section 1 shall cease to apply to TPG at such time
after the date hereof as (i) TPG, together with all Affiliates and Associates of
TPG, becomes the Beneficial Owners of additional Common Shares representing
one-half of one percent (0.5%) or more of the Common Shares then outstanding,
other than as a result of

 

 

(a)

a stock dividend, stock split or similar transaction effected by the Company in
which all holders of Common Shares are treated equally,

 

 

(b)

an acquisition directly from the Company,

 

 

(c)

an acquisition in which TPG or any of its Affiliates or Associates is acting as
an underwriter, dealer or initial purchaser for resale in a public distribution,

 

 

(d)

an acquisition in which TPG or any of its Affiliates is purchasing additional
Common Shares in order to restore the aggregate Beneficial Ownership (as defined
in the Rights Agreement)1 percentage interest of TPG and its Affiliates of the
Company’s outstanding Common Shares to no more than the level of such percentage
interest immediately after the closing under the Purchase Agreement,

 

 

(e)

an acquisition following the acquisition of Common Shares by one or more
acquiring Persons (other than TPG or any of its Affiliates), which earlier
acquisition triggered an “ownership change” of the Company for purposes of
Section 382, or

 

 

(f)

an acquisition that will not cause any increase in the excess, if any, of
(A) the percentage of the stock of the Company owned by all shareholders that
Beneficially Own at least 5% of the outstanding Common Stock (“5-Percent
Shareholders”) in the aggregate as of the acquisition date (determined
immediately before and immediately after the acquisition), over (B) the lowest
percentage of stock of the Company (or any predecessor corporation) owned in the
aggregate by all such shareholders at any time during the three-year period
ending on the acquisition date, all determined in accordance with Section 382;
or

(ii) any other Person who is the Beneficial Owner of Common Shares (but not a
5-Percent Shareholder) becomes an Affiliate or Associate of TPG.

 

1 

For the avoidance of doubt, the Rights Agreement defines (i) Beneficial
Ownership with respect to a Person (including TPG or any of its Affiliates or
Associates) to include the ownership of any securities if such Person or any of
such Person’s Affiliates or Associates has the right to acquire such securities
(whether such right is exercisable immediately or only after the passage of
time) pursuant to any agreement, arrangement or understanding (other than
customary agreements with and between underwriters and selling group members
with respect to a bona fide public offering of securities), or upon the exercise
of conversion rights, exchange rights, rights (other than the Rights), warrants
or options, or otherwise, subject to certain limitations provided in the Rights
Agreement and (ii) the phrase “then outstanding,” when used with reference to a
Person’s Beneficial Ownership of securities of the Company, to mean the number
of such securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding which such Person would be
deemed to own beneficially under the Rights Agreement.



--------------------------------------------------------------------------------

2.

A Person that acquires Beneficial Ownership of Common Shares and/or Series A
Preferred Stock from TPG (or from a direct or indirect transferee of TPG that is
an Exempt Person) and all Affiliates and Associates of such Person will be
Exempt Persons under the Rights Agreement if:

 

 

(a)

such Person, alone or together with its Affiliates and Associates, acquires all
of the outstanding Common Shares in a transaction or series of related
transactions,

 

 

(b)

immediately prior to acquiring Beneficial Ownership of Common Shares and/or
Series A Preferred Stock from TPG (or from a direct or indirect transferee of
TPG that is an Exempt Person), (i) neither such Person nor any of its Affiliates
or Associates is an Acquiring Person and (ii) such Person, together with its
Affiliates and Associates, Beneficially Owns at least 5% of the outstanding
Common Shares,

 

 

(c)

immediately prior to acquiring Beneficial Ownership of Common Shares and/or
Series A Preferred Stock from TPG (or from a direct or indirect transferee of
TPG that is an Exempt Person), neither such Person nor any of its Affiliates or
Associates Beneficially Owns any Common Shares,

 

 

(d)

such acquisition follows the acquisition of Common Shares by one or more
acquiring Persons (other than TPG or any of its Affiliates), which earlier
acquisition triggered an “ownership change” of the Company for purposes of
Section 382, or

 

 

(e)

such acquisition will not otherwise cause any increase in the excess, if any, of
(A) the percentage of the stock of the Company owned by all 5-Percent
Shareholders in the aggregate as of the acquisition date (determined immediately
before and immediately after the acquisition), over (B) the lowest percentage of
stock of the Company (or any predecessor corporation) owned in the aggregate by
all such shareholders at any time during the three-year period ending on the
acquisition date, all determined in accordance with Section 382;

provided that clauses (b), (c) and (e) shall cease to apply to any Person at
such time after the relevant acquisition of Beneficial Ownership of Common
Shares from TPG (or from a direct or indirect transferee of TPG that is an
Exempt Person) as (i) such Person, together with all Affiliates and Associates
of such Person, becomes the Beneficial Owner of additional Common Shares
representing one-half of one percent (0.5%) or more of the Common Shares then
outstanding, other than as a result of (A) a stock dividend, stock split or
similar transaction effected by the Company in which all holders of Common
Shares are treated equally, (B) an acquisition directly from the Company, (C) an
acquisition in which such Person or any of its Affiliates or Associates is
acting as an underwriter, dealer or initial purchaser for resale in a public
distribution, (D) an acquisition following the acquisition of Common Shares by
one or more acquiring Persons (other than such Person making the subsequent
acquisition of Common Shares or any of its Affiliates), which earlier
acquisition triggered a “ownership change” of the Company for purposes of
Section 382, or (E) an acquisition that will not cause any increase in the
excess, if any, of (1) the percentage of the stock of the Company owned by all
5-Percent Shareholders in the aggregate as of the acquisition date (determined
immediately before and immediately after the acquisition), over (2) the lowest
percentage of stock of the Company (or any predecessor corporation) owned in the
aggregate by all such shareholders at any time during the three-year period
ending on the acquisition date, all determined in accordance with Section



--------------------------------------------------------------------------------

382 or (ii) any other Person who is the Beneficial Owner of Common Shares (but
not a 5-Percent Shareholder) becomes an Affiliate or Associate of such Person
after the date such Person acquires Beneficial Ownership of Common Shares from
TPG (or from a direct or indirect transferee of TPG that is an Exempt Person).

 

3.

For purposes of the Rights Agreement, a portfolio company of TPG or any of its
Affiliated Funds (as defined in the Purchase Agreement) will not be deemed to be
an Affiliate or Associate of TPG or any of its Affiliated Funds unless (i) TPG
or one of its Affiliated Funds exercises control over such portfolio company’s
actions with respect to its ownership, if any, of Common Shares, including,
without limitation, any investment decisions with respect to such Common Shares,
or (ii) attribution is required pursuant to Section 382, and an employee of a
portfolio company of TPG or any of its Affiliated Funds will not be deemed to be
an Affiliate or Associate of TPG or any of its Affiliated Funds.

 

4.

If (i) a Person acquires Beneficial Ownership of Common Shares from TPG (or from
a direct or indirect transferee of TPG) or (ii) TPG or any of its Affiliates or
Associates acquire Beneficial Ownership of additional Common Shares from any
Person, then the Board of Directors will conclude that such Person, TPG, such
Affiliate or such Associate, as the case may be, will be an Exempt Person with
respect to such acquisition, in each case, if such acquisition will not
materially increase the risk that the Company will not be able to make use of
its Federal income tax attributes.

 

5.

Notwithstanding anything to the contrary in the Rights Agreement or this Letter
Agreement, TPG and any other holder of Series A Preferred Stock shall be
entitled to receive Rights under the Rights Agreement and any rights under any
future rights or similar agreements entered into by the Company, in each case,
with respect to any Series A Preferred Stock, or other capital stock of the
Company owned by TPG on the same basis as if every Series A Preferred Stock or
other capital stock had been converted into or exchanged for Common Shares prior
to the issuance of such Rights or rights.

 

6.

Notwithstanding anything to the contrary in the Rights Agreement, this Letter
Agreement or the Stockholders Agreement (as defined in the Purchase Agreement),
the Company shall, upon the closing under the Purchase Agreement, cause the
Board of Directors to irrevocably delegate to the Finance Committee of the Board
of Directors the power and authority to administer and enforce, and to take any
other action with respect to, the Rights Agreement on behalf of the Company and
to waive any rights or obligations thereunder; provided, that, so long as TPG
has the right pursuant to the Stockholders Agreement to designate at least two
TPG Nominated Directors (as defined in the Stockholders Agreement) to serve on
the Finance Committee, the Finance Committee may not take any action with
respect to the Rights Agreement absent the affirmative approval of at least one
TPG Nominated Director.



--------------------------------------------------------------------------------

7.

For the avoidance of doubt, the issuance of the Rights pursuant to the Rights
Agreement shall not result in any adjustment to the Conversion Ratio under
Section 6(f) of the Certificate of Designation of the Series A Preferred Stock.

This Letter Agreement shall be binding upon and shall inure to the benefit of
the Parties and their respective successors and permitted assigns and any
reference to a Party shall also be a reference to the successors and permitted
assigns thereof. Nothing herein, express or implied, is intended to or shall
confer upon any other person any rights, benefits or remedies whatsoever under
or by reason of this Letter Agreement.

This Letter Agreement and any claim relating to this Letter Agreement shall be
governed by and construed and enforced in accordance with the internal Laws of
the State of New York without reference to its choice of law rules. This Letter
Agreement may be amended or supplemented in any and all respects only by written
agreement of the Parties.

This Letter Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, and it shall not be necessary in making proof of
this Letter Agreement or the terms hereof to produce or account for more than
one of such counterparts. Signatures delivered by facsimile or as email
attachments shall be as effective as originals.

 

Very truly yours,

TPG AVIATOR, L.P.

By:

 

TPG Advisors VI, Inc.,

its general partner

By:

 

/s/ Ronald Cami

Name:

 

Ronald Cami

Title:

 

Vice President & Secretary

We acknowledge our agreement to the terms of this Letter Agreement.

AV HOMES, INC.

AV Homes, Inc.

 

By:

 

/s/ Roger A. Cregg

Name:

 

Roger Cregg

Title:

 

President & Chief Executive Officer